Plaintiff in error was convicted at the June, 1910, term of the district court of Johnston county, on a charge of larceny of domestic animals, and on the 23rd day of said month was sentenced to serve one year in the state penitentiary. The appeal was filed in this *Page 719 
court on the 22nd day of December, 1910. On the 16th day of September, 1911, the Attorney General filed the following motion to dismiss the appeal:
"Comes now Charles West, Attorney General, and appearing specially and for the purposes of this motion only, moves the court to dismiss the appeal in this case for the following reason: Because the said plaintiff in error, John Morgan, is now a fugitive from justice from the state of Oklahoma, and that his present residence is unknown. That since this appeal has been pending in this court, plaintiff in error has been convicted of another crime, amounting to a felony, against the laws of this state, and has since fled without the bounds of this state and beyond the jurisdiction of this court and his whereabouts is now unknown as appears from the affidavit of J.M. Williams, sheriff in and for Johnston county, Oklahoma, which is hereto attached and marked `Exhibit A' and made a part of this motion. Wherefore, the Attorney General says that under the law and rulings of this court, the plaintiff in error, by placing himself permanently beyond the jurisdiction of this court pending appeal, has forfeited his right to appeal, and in legal effect has abandoned the same in that he now refuses to submit himself to undergo such judgment as may be rendered against him herein."
The motion is sustained, and the appeal is hereby dismissed.